DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the  papers filed on 04/11/2022.
2.	The instant application is a national stage entry of PCT/EP2017/064634 , International Filing Date: 06/14/2017, claims foreign priority to 102016007270.9, filed 06/15/2016 in Germany.

Claim Status Clarification
3.	In the office action mailed on 2/24/22, in page 2, section 3, the examiner stated that “In the claim listing of 03/01/19 claims 1, 3, 6-7, 15, 23, 71, 73, 75-76, 82, 84, 105- 109 and 113-119 are pending in this application and are under prosecution”, which was a minor typographical error. 
	It should have been “in the claim listing of 03/01/19 claims 1, 3, 6-7, 15, 23, 71, 73, 75-76, 82, 84, 105- 109 and 113-115” as listed correctly in PTOL-326 form.

Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1, 3, 6-7, 15, 23, 71, 73, 75-76 and 113-115 in the reply filed on 4/11/22 is acknowledged.
5.	Claims 82, 84 and 105-109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/11/2022.
6.	Claims 1, 3, 6-7, 15, 23, 71, 73, 75-76 and 113-115 are under prosecution.

Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on multiple dates (from 12/14/2018 -02/02/2021 (total of 6) are being considered by the examiner.

Abstract -Objected
9.	The abstract filed on 3/01/2019 has been objected in view presence of tags“#”  above and below the Abstract, which are not necessary. Applicant is suggested to delete said tags.

Drawings
10.	The drawings filed on 3/1/19 has been accepted by the examiner.

Specification-Objected
11.	The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains multiple embedded hyperlinks and/or other form of browser-executable code in page10 (://), page 12 ( http://) pg. 15 (three https://). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Specification-Nucleic Acid Sequence compliant
12.	Nucleic acid sequences (total of 1269) submitted to the office on 3/1/2019 have been accepted by the office on  4/30/2019.
13.	The amendments to the specification filed on 6/2/20 have been reviewed and entered. No new matter has been introduced by the amendments. 

Claim Rejections - 35 USC § 112(b)
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1, 3, 6-7, 15, 23, 71, 73, 75-76 and 113-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16.	Claim 1 recites the limitation "the parameters" in line 10.  There is insufficient antecedent basis for "the” parameters limitation in the claim. Applicant is suggested delete the term “the” to overcome said rejection.
17.	Claims 3, 6-7, 25, 23, 71, 73, 75-76, and 113-115 are indefinite because they are dependent from claim 1.
18.	Claim 6 recites the limitation "the bond" in line 1.  There is insufficient antecedent basis for "the” bond limitation in claims 3 or 1. Applicant is suggested delete the term “the” to overcome said rejection.
	Applicant is suggested to carefully review the claims and provide proper antecedent basis to overcome potential 112 (b) rejection.

International Search Report- made of record
19.	During the prosecution of the parent PCT/EP2017/064634 application examiner has cited multiple references (D1 to D5) and indicated the claims 1-112 of said PCT application is not novel over WO 2014/145620 (cited in the IDS of 2/2/21).

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 1, 3, 6, 7, 15, 23, 71, 73, 75-76 and 113-115 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2013/0261019 published Oct.3,2013, cited in the IDS of 2/2/21) in view of Shih et al (WO 2015/070080 cited in the previous office action).
	Claim interpretation: The instant specification does not provide a limiting definition for the “three-dimensional nanostructure” or “3D nanostructure”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the three-dimensional nanostructure (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the three-dimensional nanostructure or 3D nanostructure has been interpreted to encompass any probe including the DNA barcode having three-dimensional orientation. 
 	With regard to the limitation of instant claim 1 requiring “wherein the 3D DNA nanostructures and the parameters of fluorescence measurement are selected such that the at least one measured fluorescence signal of the identification structure is distinguishable from the fluorescence signal of each of the at least two isolated 3D DNA nanostructures, when these are not bound in the identification structure”, the artisan would recognize that said limitation is met by at least two 3D DNA nanostructure having or generating different or distinct fluorescence signals.
	With regard to claimed order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results ( In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below, Lin teaches steps ‘a’ and ‘b’ and thus is prima facie obvious in the absence of new or unexpected results.
	Lin and Shih teaches nucleic acid nanostructure and therefore analogous arts. Lin teaches the steps of instant claim 1 including distinct fluorophores but does not specifically teach that the 3D DNA nanostructures comprises one or more inwardly disposed fluorescence dye molecules, which is taught by Shih, for having advantage of nucleic acid nanostructure can be rationally designed to assemble in a precise and controlled manner into one of many defined and predetermined shapes including without limitation a hemi-sphere, a cube, a cuboidal, a tetrahedron, a cylinder, a cone, an octahedron, a prism, a sphere, a pyramid, a dodecahedron, a tube, an irregular shape, and an abstract shape and has exterior surface and an interior compartment and can be used for diagnosis and detection in vivo and in vitro.
	Regarding claim 1, Lin teaches contacting a sample with a nucleic acid barcode probe comprising a nucleic acid nanorod bound to a target-binding moiety, wherein the nucleic acid nanorod comprises a distinct barcode pattern formed by the position and color of at least two fluorescently-labeled regions that are separated from each other by a fixed distance of at least 200 nm; and determining whether the nucleic acid barcode probe binds to one or more components in the sample, wherein binding of the nucleic acid barcode probe to one or more components in the sample indicates presence of a target in the sample and identifying the target based on the position and color of the fluorescently labeled regions of the nucleic acid barcode probe bound to one or more components of the sample and further teaches that the nanostructures of the invention may be linear (e.g., nanorods) or non-linear (e.g., star-shaped, triangular) and the DNA nanostructure has at least two non-overlapping, fluorescently-labeled regions and the DNA nanostructure barcode probe has at least 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12 non-overlapping, fluorescently labeled regions (Lin claims 1-5 paragraphs 0004-0005, 0014, 0048-0049, 0072 and 0106, Example 5).
	Lin does not specifically teach that the 3D DNA nanostructures comprises one or more inwardly disposed fluorescence dye molecules, which is taught by Shih, who is in the same field of endeavor, who teaches nucleic acid nanostructure (also referred as nanocapsule) and further teaches that the nanostructure has interior cavity decorated with Cy5 fluorophore (pg. 59, paragraph 3) and further teaches that the nucleic acid nanostructure having the cavity has an advantage of being rationally designed to assemble in a precise and controlled manner into one of many defined and predetermined shapes including without limitation a hemi-sphere, a cube, a cuboidal, a tetrahedron, a cylinder, a cone, an octahedron, a prism, a sphere, a pyramid, a dodecahedron, a tube, an irregular shape, and an abstract shape and has exterior surface and an interior compartment and can be used for diagnosis and detection in vivo and in vitro (pg. 39, paragraph 2), thus providing teachings, suggestions and motivation to include the step of designing nucleic acid nanostructure having fluorophore in the cavity in the method of Lin.
	The artisan would recognize that the while combining the step of Shih in the method of Lin some routine optimization is needed, which is within the skills of one having ordinary skill in the art, especially both Lin and Shih provide instructions to assemble the nanostructures. The artisan would be motivated to do so for the benefit of increasing the utilities of the method of Lin.
	The artisan would also recognize that the teachings of Lin in view of Shih as discussed above meets the limitation (i) the target structure (i.e., target binding moiety) at least two 3D DNA nanostructures, wherein each of the 3D DNA nanostructures comprises one or more inwardly disposed fluorescence dye molecules, wherein each
of the 3D DNA nanostructures is specifically bound to the target structure, and wherein the 3D DNA nanostructures are bound to regions of the target structure that are pairwise different; b) detecting the target structure by measuring at least one fluorescence signal.  
	With regard to the limitation of wherein the 3D DNA nanostructures and the parameters of fluorescence measurement are selected such that the at least one measured fluorescence signal of the identification structure is distinguishable from the fluorescence signal of each of the at least two isolated 3D DNA nanostructures, when these are not bound in the identification structure is encompassed by teachings of at least two 3D DNA nanostructures bond to the target in view of specific parameters are not claimed, but recited in generality.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of Shih in the method  of Lin with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of Lin as taught by Shih. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including nanostructures comprises one or more inwardly disposed fluorescence dye molecules ligase step which is routinely practiced in the art as exemplified by Shih.
	The teachings of Lin in view of Shih regarding following dependent claims are discussed below.
	Regarding claims 3, 6-7 and 15, Lin teaches that the identification structure binds to the streptavidin coated glass surface (i.e., carrier; Fig. 4 and Example 3).
	Regarding claims 23, 71, 73, 75-76 and 113-115, Lin teaches that “The assay may be carried out with one or more components of the binding reaction non-immobilized. The assays may involve detection of a number of targets in a sample, essentially at the same time, in view of the multiplexing potential offered by the barcode probes of the invention. As an example, an assay may be used to detect a particular cell type (e.g., based on a specific cell surface receptor) and a particular genetic mutation in that particular cell type. In this way, an end user may be able to determine how many cells of a particular type carry the mutation of interest, as an example. In certain embodiments, a method of identifying a target nucleic acid may include contacting the target nucleic acid with a DNA barcode having an oligonucleotide target capture moiety that includes a nucleic acid sequence capable of hybridizing to a sequence of the target nucleic acid. In certain embodiments, the target nucleic acid is contacted with a DNA barcode probe under conditions such that the target nucleic acid binds to the DNA barcode probe. In some embodiments, the target nucleic acid is then separated from at least some material that is not bound to the target nucleic acid. In certain embodiments the presence of the target nucleic acid is then determined by detecting the presence of the DNA barcode probe bound to the target nucleic acid. The detection of the DNA barcode probe can be accomplished by any appropriate method known in the art, including through fluorescent microscopy (Methods of Use and Super resolution sections, paragraphs 0073-0082).
	The artisan would recognize that the limitations of  claims 23, 71, 73, 75-76 and 113-115 amount to routine optimization and thus would be obvious improvements over Lin in view of Shih. 

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

24.	Claims 1, 3, 6-7, 15, 23, 71, 73, 75-76 and 113-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/771,612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim , claim 1 of ‘612 copending application is drawn to method for the detection of a target structure, comprising: p1) introduction of a group of host bodies including a host body with a target structure into a microwell array such that exactly one host body is present in at least one microwell;  p2) introduction of at least two 3D DNA nanostructures into the at least one microwell wherein each of the 3D DNA nanostructures comprises one or more inwardly disposed fluorescence dye molecules;  a) forming an identification structure in the at least one microwell, comprising: (i) the 
target structure, and (ii) the at least two 3D DNA nanostructures, wherein each of the 3D DNA nanostructures is specifically bound to the target structure and wherein the 3D DNA nanostructures are bound to pairwise different regions of  the target structure;  b) detection of the target structure by measuring at least one fluorescence signal, wherein the 3D DNA nanostructures and the parameters of fluorescence measurement are selected such that the at least one measured fluorescence signal of the identification structure formed in a) is distinguishable from the fluorescence signal of each of the at least two isolated 3D DNA nanostructures, when these are not bound in the respective 
identification structure, wherein the identification structure is bound to a first surface, preferably the bottom of the at least one microwell (The steps of instant independent claim 1 similar to claim 1 of ‘612 copending application are emphasized by the examiner).
	It is noted that the steps of claim 1 of ‘612 copending application comprises additional steps. However, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above claim 1 of ‘612 copending application is drawn to all the steps of instant claim 1, thereby  meeting the limitations of instant claim 1.
With regard to instant dependent claims 3, 6-7, 15, 23, 71, 73, 75-76 and 113-115, claims of 612 copending application are drawn to the steps of instant dependent claims and therefore their subject matter is not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
25.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634